Filed 7/27/21 In re A.H. CA2/3

  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115(a).


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION THREE

In re A.H., a Person Coming                                   B307587
Under the Juvenile Court Law.

LOS ANGELES COUNTY                                            Los Angeles County
DEPARTMENT OF CHILDREN                                        Super. Ct. No. DK15005B
AND FAMILY SERVICES,

       Plaintiff and Respondent,

       v.

CLARENCE D.,

       Defendant and Appellant.

      APPEAL from an order of the Superior Court of Los
Angeles County, Peter R. Navarro, Juvenile Court Referee.
Dismissed.
      Lori N. Siegel, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Amy Z. Tobin, under appointment by the Court of Appeal,
for Respondent Minor.
      No appearance by Plaintiff and Respondent Department of
Children and Family Services.

                        INTRODUCTION

       After Clarence D. (father) killed A.H.’s (the minor’s)
mother, the court found jurisdiction over the minor under
Welfare and Institutions Code1 section 300, subdivisions (a) and
(b). The minor was placed with his adult half-sister, who
eventually became his legal guardian. After several years,
however, the minor (now 17 ½ years old) filed a petition under
section 388 asking the court to terminate the guardianship and
allow him to live with a family friend in the home where his
brother, a non-minor dependent, resides. The court granted the
petition and father appeals.
       We conclude father lacks standing to challenge the court’s
order and dismiss the appeal.

        FACTS AND PROCEDURAL BACKGROUND

      Because the facts underlying the court’s ruling do not affect
our decision, we offer only the briefest summary of them.
      In April 2016, the minor was declared a dependent of the
juvenile court under section 300, subdivisions (a) and (b). The
jurisdictional allegations related to father’s murder of the minor’s
mother in view of the minor. Father was incarcerated and
received no reunification services. The minor was placed with his
adult half-sister, Clarice D.




1 Allundesignated statutory references are to the Welfare and
Institutions Code.




                                  2
       In January 2018, the court granted legal guardianship of
the minor to Clarice and terminated jurisdiction. Clarice later
moved with the minor to Arizona, after which time the minor was
rarely able to see his brother Ezekiel, a non-minor dependent
living with Alondra F., a close family friend, in Oceanside,
California.
       In late June 2020, following a dispute between the minor
and Clarice, the minor ran away from Clarice’s home. The minor
returned to California on July 1, 2020 and, with the assistance of
counsel, filed a petition under section 388 to change his custody
situation. Specifically, the minor asked the court to reopen his
dependency case, terminate the existing legal guardianship, and
order foster care placement with Alondra. In an interview with a
Department of Children and Family Services (Department) social
worker, father objected to any change in the minor’s custody. The
Department found no evidence of abuse or neglect by Clarice and
recommended denying the minor’s petition.
       The court heard and granted the minor’s section 388
petition on August 13, 2020. Father appeals.

                          DISCUSSION

       Father contends the court erred in terminating Clarice’s
legal guardianship and placing the minor with Alondra.
Specifically, he argues the court erred by failing to advise Clarice
that she was entitled to appointed counsel at the hearing on the
section 388 petition. Father also asserts the court abused its
discretion by finding that termination of the guardianship was in
the minor’s best interest and by failing to consider whether
therapeutic services could have preserved the guardianship. The
minor contends, among other things, that father lacks standing
to challenge the court’s order granting his section 388 petition




                                 3
because father is not aggrieved by the court’s ruling. We agree
with the minor.
       An order granting a petition under section 388 to modify
prior orders of the juvenile court is appealable under section 395,
which provides that any order subsequent to the judgment under
section 300 declaring a child to be a dependent “may be appealed
as an order after judgment.” (§ 395, subd. (a)(1); see In re K.C.
(2011) 52 Cal.4th 231, 235–236.) But “[n]ot every party has
standing to appeal every appealable order. Although standing to
appeal is construed liberally, and doubts are resolved in its favor,
only a person aggrieved by a decision may appeal. (E.g., In re
L.Y.L. (2002) 101 Cal.App.4th 942, 948; cf. Code Civ. Proc., § 902
[‘Any party aggrieved may appeal ... .’].) An aggrieved person, for
this purpose, is one whose rights or interests are injuriously
affected by the decision in an immediate and substantial way,
and not as a nominal or remote consequence of the decision. (In re
L.Y.L., supra, at p. 948; [citations].) These rules apply with full
force to appeals from dependency proceedings. (E.g., In re L.Y.L.,
supra, at p. 948.)” (In re K.C., at p. 236.)
       Father’s parental rights have not been terminated. And as
he correctly argues, “[a]ll parents, unless and until their parental
rights are terminated, have an interest in their children’s
‘companionship, care, custody and management ... .’ (In re
Marilyn H. (1993) 5 Cal.4th 295, 306.) This interest is a
‘compelling one, ranked among the most basic of civil rights.’
(Ibid.)” (In re K.C., supra, 52 Cal.4th at p. 236.) Nevertheless, “as
in any appeal the parent must also establish that he or she is a
‘party aggrieved’ to obtain review of a ruling on its merits.” (In re
Carissa G. (1999) 76 Cal.App.4th 731, 734.)




                                 4
       Quoting In re Nolan W. (2009) 45 Cal.4th 1217, 1228,
father urges that he has standing to raise any and all issues
affecting his interest in his parent-child relationship with the
minor because “ ‘ “the law’s first priority when dependency
proceedings are commenced is to preserve family relationships, if
possible.” ’ ” However, we are no longer at the outset of the
dependency proceedings. The minor has been out of father’s
custody for more than five years at this point and father did not
receive reunification services. Generally, “after reunification
services are terminated or bypassed (as in this case), ‘the parents’
interest in the care, custody and companionship of the child [is]
no longer paramount. Rather, at this point “the focus shifts to the
needs of the child for permanency and stability ... .” ’ (In re
Stephanie M. (1994) 7 Cal.4th 295, 317.)” (In re K.C., supra, 52
Cal.4th at p. 236.) In other words, father’s wish to have the minor
placed with Clarice is not determinative at this stage and his
general interest in his relationship with the minor is insufficient
to confer standing here.
       Father also argues he has standing to contest the
termination of Clarice’s legal guardianship because placement of
a child with a relative “has the potential to alter the court’s
determination of the child’s best interests and the appropriate
permanency plan for that child, and thus may affect a parent’s
interest in his or her legal status with respect to the child.” (In re
H.G. (2006) 146 Cal.App.4th 1, 10.) Typically, at this stage of the
proceedings, a parent would be concerned that his or her parental
rights would be terminated and a permanent plan of adoption
would be implemented. Father takes this position here and
although he acknowledges that outcome “may be unlikely on this
record,” he asserts that “it remains a statutory option for the




                                  5
juvenile court.” Subsequent events,2 as well as the minor’s age,
assure us that the termination of the legal guardianship will not
impact father’s legal status in relation to the minor. First, the
minor is 17½ years old. Thus, the need for permanency through
dependency jurisdiction (and, therefore, the need to terminate
father’s parental rights to that end) is not substantial at this
point. Moreover, although the court had a hearing on the issue of
termination of father’s parental rights under section 366.26
scheduled in February 2021, the parties advise that the matter
has been taken off calendar. And it is extremely unlikely that any
further proceedings would be initiated, especially given that the
minor will turn 18 in approximately four months.




2 To evaluate the standing issue, we asked the parties whether, during
the pendency of the present appeal, father’s parental rights had been
terminated. (Gov. Code, § 68081.) They have not. We grant father’s
June 14, 2021 request for judicial notice.




                                  6
                          DISPOSITION

      The appeal is dismissed.



 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                             LAVIN, Acting P. J.
WE CONCUR:



      EGERTON, J.



      KALRA, J.*




* Judgeof the Los Angeles County Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                  7